DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
Applicant’s election without traverse of claims 1-8, 10-13 and 16-20 in the reply filed on 07/26/2021 is acknowledged.
Claims 14-15 have been considered withdrawn.

Claim Objections
The claim set is objected to because they are misnumbered. Claim 9 is skipped.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 11, 13, 16 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bastle (5,026,022).
Regarding claim 1, Bastle discloses a thermostatic expansion valve comprising: 
an operating rod (needle head 28); 

a first metering pin (26) positioned at least partially within the receiver portion (30) to selectively contact the operating rod (28; see figure 1), the first metering pin (26) including a base diameter (the diameter of the reduced portion 32), an overall length (the length of the pin 26), and a taper portion (the reduced portion 32), the taper portion (the reduced portion 32) tapered at a specified degree relative to a longitudinal axis of the first metering pin (26; see figure 2); 
wherein the thermostatic expansion valve (10) is adapted to operate at a first specified refrigeration tonnage when the first metering pin (26) is positioned at least partially within the receiver portion (30; see figure 1-2), and to operate at a second specified refrigeration tonnage (the tonnage which associated with the substitute pin) when the first metering pin (26) is replaced with a second metering pin (the substitute pin) including a different taper portion (different diameter) than the first metering pin (26; Col. 5, lines 44-61; see figures 1-2).
Regarding claim 3, Bastle discloses the thermostatic expansion valve further comprising at least one of a common seal (o-ring 60), a common push rod, a common spring carrier, a common buffer plate (34), and a common spring (40), wherein the first metering pin (26) is replaceable by the second metering pin (the substitute pin) without changing said at least one of the common seal (o-ring 60; Col. 5, lines 44-61; see figures 1-2), the common spring carrier, the common buffer plate, and the common spring (noted that alternative limitation, “the common seal” limitation has been addressed).

Regarding claim 13, Bastle discloses a cooling system (a refrigeration system) including the thermostatic expansion valve (10) of claim 1, wherein the cooling system comprises at least one of ice production equipment, ice storage equipment, a freezer, a storage cooler, a soft serve ice cream machine, a compressor, a condenser, an evaporator, a water filter, a slush and/or smoothie machine, a blast chiller, a blast freezer, a drop-in pan chiller, an ice cream cabinet, an air conditioner (an air conditioning system; Col. 1, lines 52-55), and a heat pump (noted that alternative limitation, “the air conditioner” limitation has been addressed).
Regarding claim 16, Bastle discloses a method of replacing a metering pin (26) in a thermostatic expansion valve (10), the thermostatic expansion valve (10) including an operating rod (the needle head 28) and a recessed receiver portion (30; see figure 1-2), the method comprising: 
inserting a first metering pin (26) at least partially within the receiver portion (30) to selectively contact the operating rod (28) to operate the thermostatic expansion valve (10) at a first specified refrigeration tonnage (the tonnage which associated with the first metering pin 26), the first metering pin (26) including a base diameter (the diameter of the base), an overall length (the length of the pin 26), and a taper portion (the reduced portion 32), the taper portion (32) tapered at a specified degree relative to a longitudinal axis of the first metering pin (26; see figure 2); 

inserting a second metering pin (the substitute pin) at least partially within the receiver portion (30) to selectively contact the operating rod (28) to operate the thermostatic valve (10) at a second specified refrigeration tonnage (the tonnage which associated with the substitute pin), wherein the second metering pin (the substitute pin) includes a different taper portion (the reduced portion of the substitute pin) than the first metering pin (26; Col. 5, lines 44-61; see figures 1-2).
Regarding claim 18, Bastle discloses the thermostatic expansion valve (10) further includes at least one of a common seal (an o-ring 60), a common push rod, a common spring carrier, a common buffer plate (34), and a common spring (40); and 
removing the first metering pin (26) and inserting the second metering pin (the substitute pin) includes removing the first metering pin (26) and inserting the second metering pin (the substitute pin) without changing said at least one of the common seal (the O-ring 60; Col. 5, lines 44-61; see figures 1-2), the common spring carrier, the common buffer plate, and the common spring (noted that alternative limitation, “the common seal” limitation has been addressed).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bastle in view of Nicolaisen et al. (2008/0087038).
Regarding claim 4, Bastle discloses the first metering pin (26) is adapted to facilitate operation of the thermostatic expansion valve (10) with at least one of a minimum tonnage of 1/10 Ton R134A (Col. 1, lines 13-20).
However, Bastle fails to disclose the claimed tonnage for R-290 system refrigerant, and a minimum tonnage of 1/14 Ton for R-404A or R-1234yf system refrigerants.
Nicolaisen teaches an expansion valve operating with a refrigerant propane R-209 (paragraph [0030]).
It would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claimed invention to have modified the thermostatic expansion valve of Bastle to substitute the refrigerant R134A with the refrigerant R-209 as taught by Nicolaisen in order to obtain the predictable result (see MPEP 2143 section B). 
Regarding claim 12, Bastle discloses a refrigeration system including the thermostatic expansion valve (10) of claim 1 (Col. 1, lines 46-49), wherein the refrigeration system comprises at least one of a free-standing refrigerator, a milk cooler, a food service preparation table, a refrigerated drawer, an under-counter refrigerator, a walk-in refrigerator, and a roll-in refrigerator (the Office taken Official Notice that it is commonly known in the art that the refrigeration system including a thermostatic expansion valve and comprises a free-standing refrigerator; see Ryu et al. 2017/0219277 paragraph [0094]).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bastle in view of Lou et al. (2009/0045264).
Regarding claim 5, Bastle fails to disclose the thermostatic expansion valve further comprising a check valve.
Lou teaches a thermostatic expansion valve (50) comprising a check valve (52; see figure 5).
It would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claimed invention to have modified the thermostatic expansion valve of Bastle to incorporate a check valve as taught by Lou in order to prevent the back flow the fluid.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bastle in view of Schedel et al. (4,523,436).
Regarding claim 6, Bastle fails to disclose the thermostatic expansion valve (10) comprises a hermetic thermostatic expansion valve.
Schedel teaches an expansion valve comprising a hermetic thermostatic expansion valve (Col. 6, lines 37-41).
It would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claimed invention to have modified the expansion valve of Bastle to substitute the valve type of Bastle with the thermostatic expansion valve that is hermetic as taught by Schedel in order to obtain a predictable result (see MPEP 2143 section B).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bastle.
Regarding claim 10, Bastle fails to explicitly disclose at least one of the operating rod, the recessed receiver portion, and the first metering pin comprises stainless steel.
However, since the claimed elements are made of material, it would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claimed invention to have modified the thermostatic expansion valve of Bastle to substitute the material of the at least one of the operating rod, the recessed receiver portion, and the first metering pin with a claimed stainless steel in order to prevent corrosion of the claimed elements (see MPEP 2143 section B). 

Allowable Subject Matter
Claims 2, 7-8, 17 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for indication of allowable subject matter:
Regarding claims 2, 7-8, 17 and 19-20, Bastle does not teaches the claimed structure the first metering pin and second metering pin as required in claims 2 and 17 and the claimed structure of third metering pin as required in claims 7 and 19. Further, the prior art of record does not provide a particular teaching or motivation for modifying the thermostatic expansion valve of Bastle in order to arrive the claim invention. Thus, claims 2, 7-8, 17 and 19-20 are allowable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUN KAI MA whose telephone number is (571)-270-3530.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 5712707740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KUN KAI MA/Primary Examiner, Art Unit 3763